COOK, Judge
(concurring in part and dissenting in part):
I agree with the majority opinion that because one of the offenses is included within the other it can be dismissed at the appellate level. However, some offenses are multiplicious for sentencing purposes, but are not lesser included offenses of a major offense. Compare United States v. Mosely, 1 M.J. 350 (C.M.A. 1976); United States v. Axley, 1 M.J. 265 (C.M.A. 1976); and United States v. Smith, 1 M.J. 260 (C.M.A. 1976), with United States v. Maginley, 13 U.S.C.M.A. 445, 32 C.M.R. 445 (1963). If various offenses are multiplicious for sentencing but do not stand in the relationship of lesser included within a major offense, a military judge would be illadvised to dismiss one or more of the offenses at the trial level; if the offense is successfully challenged on appeal on a basis which affects only that offense, there is no remaining offense which may be affirmed by the appellate authorities.* Indeed, in United Stated v. Stegall, 6 M.J. 176, 177 (C.M.A. 1979), the Court observed that it was appropriate to dismiss a lesser included offense with the following comments:
We held that “procedurally, a multiplicious offense is allowed to be separately charged only to enable the Government to meet the exigencies of proof.” ... [United States v. Williams, 18 U.S.C.M.A. 78, 81, 39 C.M.R. 78, 81 (1968)]. See paragraphs 26b, 74b(4), and 76a(5), Manual for Courts-Martial, United States, 1969 (Revised edition); United States v. Middleton, 12 U.S.C.M.A. 54, 30 C.M.R. 54 (1960). We further held that when the necessity is not present, a multiplicious offense may be dismissed on motion before plea, or the findings of guilty may be disapproved before sentence so as to guarantee that the offense is not reflected in the final punishment imposed upon the accused.
As the present case involves an included offense, as well as a multiplicious offense, I agree that under these circumstances one of them can be dismissed, because the dismissed offense may still be affirmed by appellate authorities even if the findings of guilty as to the major offense are disapproved.
I disagree with the disposition ordered by the majority as to the sentence. The military judge declared that he considered the offenses as multiplicious for sentencing. As recently as United States v. Rushing, 11 M.J. 95, 98 (C.M.A. 1981), the Court dismissed a multiplicious offense with the following observation:
As no reasonable likelihood exists of a subsequent challenge to the validity of the findings of guilty of one or the other of the specifications, dismissal of one of them at this time would not disadvantage the Government. Accordingly, we reverse the decision of the Court of Military Review as to specification 1, Charge III, set aside the findings of guilty of that offense, and dismiss the specification. United States v. Stegall, supra at 178. Considering the number and nature of the remaining findings of guilty and the *439sentence adjudged at trial, we perceive no reasonable possibility of benefit to the accused by remand of the record to the Court of Military Review for reassessment of the sentence. United States v. Hoisworth, 7 M.J. 184 (C.M.A. 1979). Accordingly, we otherwise affirm the decision of the United States Navy Court of Military Review.
Thus, the Court recognized that where the adjudged maximum sentence is unaffected by failure to treat offenses as multiplicious, sentencing relief is not required. Here, the offenses were in fact treated as multiplicious and the maximum imposable sentence was unaffected. Thus, I perceive no possibility of prejudice as to the sentence in this case. In United States v. Stegall, supra at 178, the Court also affirmed the sentence, although it dismissed a lesser included offense. The Court specifically observed:
As the military judge indicated that he would treat the two offenses as multiplicious for sentencing, the sentence is unaffected by the error discussed and may, therefore, be affirmed.
Id., n. 1.
Accordingly, I would affirm the sentence in the present case.

 For example, if the defendant obtains a reversal on appeal of his conviction for the sale of drugs because he was an agent of the purchaser, his conviction for the possession and transfer of the same drugs would be unaffected although the three offenses may be multiplicious for sentencing. The evidence may be insufficient as to a sale,, but sufficient as to either transfer or possession.